EXFO INC. (the “Corporation”) HUMAN RESOURCES COMMITTEE CHARTER (THE “COMMITTEE”) This Human Resources Committee Charter integrates the Compensation Committee Charter and the Nominating and Governance Committee Charter. I. Purpose One primary objective of the Committee is to discharge the Board's responsibilities relating to compensation and, if applicable, the terms of employment of the Corporation's executive officers. For this purpose, compensation shall include the review and recommendations tothe Board of Directors which may concern: · annual base salary; · annual incentive opportunity; · stock option, RSU,s or DSU’s or other equity participation plans; · short term and long-term incentive compensation programs for all employees, including the performance goals for eligibility to participate in such programs andtheapportionment of compensation among salary and short-term and long-term incentive compensation; · the terms of employment agreements, severance arrangements, and change in control agreements, in each case as, when and if appropriate; · any special or supplemental benefits; and · any other payments that are deemed compensation under applicable SEC rule. Another objective of the Committee is to assist the Board by (a) identifying individuals qualified to become Board members, and recommending that the Board select, the director nominees for the next annual meeting of shareholders; and (b) developing andrecommending to the Board a set of corporate governance guidelines applicable totheCorporation. Updated February 28, 2010 1 II. Organization · The Board shall elect annually from among its members a committee to be known asthe Human Resources Committee which shall consist of a minimum ofthree(3)independent directors, each of whom shall satisfy the applicable independence requirements of the NASDAQ and any other regulatory requirements. Amajority of the Members shall be resident Canadians. At least one member oftheCommittee shall have experience in matters relating to executive compensation either as a professional or as a business executive. · No business may be transacted by the Committee except at a meeting of its members atwhich a quorum of the Committee is present (in person or by means of telephone conference) or by a resolution in writing signed by all of the members of the Committee.A majority of the members of the Committee shall constitute a quorum. · Each member of the Committee shall hold such office until the next annual meeting ofshareholders after his or her election as a member of the Committee.However, any member of the Committee may be removed or replaced at any time by the Board and shall cease to be a director. · The Committee shall appoint one of its members to act as Chairman of the Committee. The Chairman will appoint a secretary who will keep minutes of all meetings (the"Secretary").The Secretary need not be a member of the Committee or a director and can be changed by simple notice from the Chairman. · The time at which and the place where the meetings of the Committee shall be held, thecalling of meetings and the procedure in all respects of such meetings shall bedetermined by the Committee, unless otherwise provided for in the by-laws oftheCorporation or otherwise determined by resolution of the Board. · The members of the Committee shall be entitled to receive such remuneration for acting as members of the Committee as the Board may from time to time determine. · It is understood that in order to properly carry out its responsibilities, the Board ofDirectors on behalf of the Committee may retain outside consultants at the expense of the Corporation if appropriate, so long as it notifies the Corporate Secretary of the Corporation in each instance. · The Committee may form and delegate authority to subcommittees when appropriate. III. Meetings · The Committee will meet as many times as is necessary to carry out its responsibilities but in no event will the Committee meet less than twice a year. Updated February 28, 2010 2 IV. Authority and Responsibilities To fulfill its responsibilities with respect to compensation matters, the Committee shall: · Review and approve on an annual basis corporate goals and objectives relevant to Chief Executive Officer ("CEO") compensation, evaluate the CEO’s performance in light ofthose goals and objectives and set the CEO’s compensation level based on this evaluation.1 In determining the long-term incentive component of CEO compensation, the Committee will also consider, among such other factors as it may deem relevant, the Corporation's performance, shareholder returns, the value of similar incentive awards to chief executive officers at comparable companies and the awards given to the CEO in past years. · To review and approve on an annual basis with respect to the annual compensation ofall senior officers2, after reviewing the recommendations of the CEO’s review of the salary structure, the short-term and long-term incentive compensation programs for all employees, including the performance goals for eligibility to participate in such programs and the apportionment of compensation among salary and short-term and long-term incentive compensation. · To review and approve on an annual basis, the policy addressing the Corporation’s hiring of employees or former employees of the independent auditors who were engaged on the Corporation’s account that provides as a minimum that the positions ofCEO, CFO, Chief Accounting Officer, Controller or any person serving inanequivalent position cannot be filled by a person employed by the independent auditor and that participated in the audit of the Corporation during the preceding twelve month period. · To review and approve, on behalf of the Board of Directors (the “Board”) orincollaboration with the Board, as applicable, on the basis of theattribution authorized by the Board, to whom options to purchase shares of the Corporation, RSU’s or DSU’s shall be offered as the case may be and if so, the terms of such options, RSU’s or DSU’sin accordance with the terms of the Corporation’s Long Term Incentive Plan or the Deferred Share Unit Plan provided that no options, RSU’s orDSU’s shall be granted to members of this Committee without the approval oftheBoard. · To annually review and report to the Board on organizational structure and to ensure that senior management has developed a succession plan for the CEO and the CEO’s direct reports and to review such report with senior management. 1 Please note that NASDAQ requires Committee approval of CEO compensation. 2 Please note that NASDAQ requires Committee approval of executive officer compensation. Updated February 28, 2010 3 · To recommend to the Board from time to time the remuneration to be paid by the Corporation to directors. · Make recommendations to the Board with respect to the Corporation's incentive compensation plans and equity-based plans. · Prepare the report required by the Securities and Exchange Commission to be included in the Corporation's annual proxy statement. · Make recommendations to the Board with respect to membership on committees of the Board. Identify individuals qualified to become members of the Board, the Committee may conduct background checks respecting such individuals as it wishes to recommend to the Board as adirector nominee and recommend that the Board select the director nominees for the next annual meeting of shareholders.3 · Make recommendations to the Board with respect to potential successors to the Chief Executive Officer. · Receive comments from all directors as to the Board's performance and report annually to the Board with an assessment of the Board’s performance. · Prepare and recommend to the Board a set of corporate governance guidelines applicable to the Corporation.Review and reassess the adequacy of such guidelines annually and recommend to the Board any changes deemed appropriate bytheCommittee. · Maintain an orientation program for new directors and continuing education programs for directors. · Review and reassess the adequacy of this Charter annually and recommend to the Board any changes deemed appropriate by the Committee. · Review its own performance annually. · Report regularly to the Board. · Perform any other activities consistent with this Charter, the Corporation's by-laws and governing law, as the Committee or the Board deems necessary or appropriate. 3 Please note that NASDAQ requires Committee approval of director nominations. Updated February 28, 2010 4 V. Resources · The Board of Directors on behalf of the Committee shall have the sole authority toretain or terminate consultants to assist the Committee in the evaluation of director, CEO or senior executive compensation and to be used to identify director candidates and the authority to retain other professionals to assist it with any background checks. · The Board of Directors on behalf of the Committee shall have the sole authority todetermine the terms of engagement and the extent of funding necessary for payment of compensation to any consultant retained to advise the Committee and the extent offunding necessary for payment of compensation to any search firm and the authority to determine the extent of funding necessary for payment of compensation to any other professionals retained to advise the Committee. Updated February 28, 2010 5
